Title: To Thomas Jefferson from William Stephens Smith, 13 February 1786
From: Smith, William Stephens
To: Jefferson, Thomas



Sir
London Feby. 13th. 1786.

Some day’s after my return, I did myself the honor of writing to your Excellency; and after attempting in a few Lines to express the obligation I felt myself under to you, while at Paris, I touched on the political stage, hinted at Mr. Eden, and left the papers which accompanied it, to satisfy you more fully on the subject. I also mentioned the application made by the ministry to a Committee of Merchants, for their opinion respecting the necessity of Commercial arrangements with America. I know the report of that Committee to have been pretty nearly parallel with our Ideas. The day after they received it, Lord Carmarthen and Mr. Pitt went into the Country together, and spent several Days in retirement, I supposed on that subject. From every thing that can be gathered from Mr. Pitt, and he has some lines of Candour, he, individually, is disposed to enter on the subject, but he has not fortitude of Soul enough to attempt it. A Gentleman breakfasted with me the other day and told me that a Manuscript Pamphlet had been brought to him for revision, which had been wrote at the request of Mr. Pitt to sound the public mind relative to an alteration of system; that it appeared to him a free intercourse with America was the main object in view, tho’ the subject was but slightly touched; that points were started and not regularly decided upon, merely to draw forth, the replys and observations of different party’s, and that he did not doubt, if those observations run in favour of American arrangements, it would be considered as a decission of the public and pursued by those who (apparently) hold the reigns of Government, without any great risk on their side of place or pension, for this was pretty evident, that most of them were conscious of the importance of the friendly dispositions of America to this Country, but not one would attempt to serve that Country, in contradiction  to the prejudice of the moment, for in that case a pretty plan might be lost and they have no Idea of serving their Country in any case, at the expence of private ease, or interest (how are the mighty fallen!). This may be so, but if arrangements does take place, It will do violence to the feelings of their King, for if ever the heart of a King panted for despotic establishments, the breast of George the third contains one highly wrought up with similar emotions.
I think it visible in his minutest action, and should this be his wish, he will struggle hard before he’ll give it up, for we must suppose him so much of a politician as to know, that an intimate connection with a Country where the rights of mankind have been so boldly and successfully defended, will at first insensibly interfere with and finally, totally overthrow every despotic arrangement, for the doctrine of Liberty is sweet and captivating and has once already materially foiled him in a favourite pursuit.
I inclose your Excellency a part of a News Paper containing the Navigation Act of the State of Rhode Island. I immagine you must be pretty well convinced that this is the favourite Idol in our eastern temple of Politicks. I cannot but think with you that it may be pressed too far, particularly in the present situation of affairs. It is held up as the point of view on which a Naval Power is to display itsself without (I think) sufficiently adverting to the inconveniences which must arise out of its opperation, and the attempt to force it is, as it appears to me, wrong end foremost. For I think the only firm basis to erect your arsenals, dockyards, and future navies on is a wise, Liberal, just administration of our Governments and the mild well regulated Commerce of our Country. I have been endeavouring to find an object for southern politicks, which if attained must put them perfectly on a par with the Eastern Continent should these acts opperate equally to the expectation which they have formed of them, and from the conversation I had with your Excellency, I do not feel a diffidence in looking to South America and a free and Liberal arrangement with the Spanish Government as the point. Could this be obtained I think we should soon feel ourselves superior to the Commercial frown of britons, and immagination itself would scarcely be capable of keeping pace with our increasing wealth and importance. That these should be two objects to direct the different interests of so extensive a Continent, is not extraordinary, but it is a Matter of serious moment that the leading Characters in our Country should bend  their attention to reconcile those interests and in the attainment of them endeavour to press their opperation to mutual benefits, for my heart achs at the thought of our pursuits being seperate and our Interests detached from each other. I am insensibly spining this Letter to an ennormous Length. You must excuse it, for I only mean to put myself in the Way of having my opinions corrected if erroneous and being benefitted by your advice and Correspondence.
Sat pratta biberunt. Its rather pedantic and I would blot it out, if I had time to Copy the Letter, but my friend Hump [Humphreys] is determined to leave us at 11. Apropos I should be glad to hear how he behaives when he returns. I have the satisfaction to inform you, that he is converted, and has promised me never to form a Connection similar to that which existed before he left Paris. This I think a great point gained for himself, and as for your Excellency I think you’ll never see him again at your breakfast table with his Blue and White and read surtout. In short every thing has been attempted to serve him, that could be, without alarming his pride. The only thing I find immovable is a boundless appetite and a too hasty mode of satisfying it. Nothing but the loss of teeth will rectify this, and I could not pull them without drawing his attention to a point, which I soon found best to be avoided. If he should get a sight of this part of the Letter I immagine he would immediately return and Chalenge me; if he does, he’ll go back without fighting, for I am not in that Line. I have not yet been able to fix on a horse for you. When I do, due information shall be given.—Parliament are now setting and Mrs. Siddons is in full splendour on the stage. Your Excellency is not expected here and I think may make a visit with great security. With affectionate regards to Mr. Short I am Your Excellency most obliged and very Humble Servt.,

W. S. Smith

